

116 HR 3342 IH: Health Providers Training Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3342IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make hospitals eligible for health professions opportunity grants under section 2008 of the
			 Social Security Act.
	
 1.Short titleThis Act may be cited as the Health Providers Training Act. 2.Eligibility of hospitals for health professions opportunity grantsSection 2008(a)(4)(A) of the Social Security Act (42 U.S.C. 1397g(a)(4)(A)) is amended by striking or a community-based organization and inserting , a community-based organization, or a hospital (as defined in section 1861(e)).
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2019. 